
	
		II
		110th CONGRESS
		1st Session
		S. 1809
		IN THE SENATE OF THE UNITED STATES
		
			July 18 (legislative
			 day, July 17), 2007
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that distributions from an individual retirement plan, a section 401(k) plan, a
		  section 403(b) contract, or a section 457 plan shall not be includible in gross
		  income to the extent used to pay long-term care insurance
		  premiums.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Act of
			 2007.
		2.Exclusion from
			 gross income for distributions from individual retirement plans, section
			 401(k) plans, section 403(b)
			 contracts, and 457 plans which are used to pay long-term care
			 insurance premiums
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139A the following new item:
				
					139B.Distributions
				from individual retirement plans, section
				401(k) plans, section
				403(b) contracts, and section 457 plans which
				are used to pay long-term care insurance premiums
						(a)In
				generalGross income shall
				not include any distribution to an individual from—
							(1)an individual retirement plan, or
							(2)amounts attributable to—
								(A)any elective
				deferrals described in subparagraph (A) or (C) of section 402(g)(3), or
								(B)any elective deferral under an eligible
				deferred compensation plan (as defined in section 457(b)) of an eligible
				employer described in section 457(e)(1)(A),
								to the
				extent that such distributions do not exceed the eligible long-term care
				premiums (as defined in section 213(d)(10)) paid during the taxable year for
				insurance covering the individual or the individual's spouse.(b)Denial of double
				benefitThe limitation in
				section 213(d)(10) shall be reduced by the amount which would (but for
				subsection (a)) be includible in the taxpayer's gross income for the taxable
				year.
						(c)No effect on
				qualificationAn arrangement shall not fail to be treated as a
				qualified cash or deferred arrangement (as defined in section 401(k)), a
				contract described in section 403(b), or an eligible deferred compensation plan
				(as defined in section 457(b)) by reason of permitting distributions for the
				payment of eligible long-term care
				premiums.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for such part III is amended by inserting after the item relating to
			 section 139A the following new item:
				
					Sec. 139B. Distributions from
				individual retirement plans, section 401(k) plans, and section 403(b) contracts
				which are used to pay long-term care insurance premiums..
				
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to distributions after the date of the enactment of
			 this Act.
			
